Gaynor, J.
The defendants Hudson, the owners of plot No. 6, claim that the plaintiff by its release of the said plot No. 6 from the lien of the mortgage, also released the land in the roads laid out by the map of the plot made and filed by the mortgagor subsequent to the making of the mortgage, to the extent of an easement in the same for use as roads. The release does not in terms purport to do so. On the contrary, it describes the plot by metes and bounds which exclude the only one of such roads touching the same (Blackman v. Riley, 138 N. Y. 318); and as to all the others it is silent. There is no principle of construction by which the effect of the release may be carried beyond its terms. The release cannot be construed as a conveyance, if that would help the defendants. It is not a conveyance, and carries no title to anything. Title is not in a mortgagee in this state.
Judgment for the plaintiff.